In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground, inter alia, of mental retardation, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Pearl, J.), dated July 19, 2007, which, after a fact-finding hearing, found that she is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child jointly to the Jewish Child Care Association, Inc., and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly found that there was clear and convincing evidence that the mother is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject child {see Social Services Law § 384-b [3] [g]; [4] [c]; Matter of Jason Brian B., 33 AD3d 996 [2006]), and properly terminated her parental rights. Skelos, J.P., Ritter, Florio and Carni, JJ., concur.